DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed with the written response received on March 07, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1-20 have been amended, and claims 7-14 and 19 have been withdrawn. Accordingly, claims 1-20 are pending in this application with an action on the merits to follow regarding claims 1-6, 15-18, and 20.
Because of the applicant's amendment, the following in the office action filed December 07, 2022, are hereby withdrawn: 
Previous objections to the Claims
35 USC 112b Rejections
Claim Objections
Claim 18 is objected to because of the following informalities:
	Claim 18, line 5, should recite, “plurality of .
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 15-16, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cass US 20190104806, and further in view of Borel US 20120272547.
Regarding Independent Claim 1, Cass discloses an outsole for footwear, the outsole comprising: a base (Fig. 1, #10) having an inner surface (Fig. 2, #14) and an outer surface (Fig. 2, #20); and a plurality of resistance elements (Figs. 1-2, #40/50) disposed on the outer surface of the base (Figs. 1-2), wherein the plurality of resistance elements comprise: a plurality of first resistance elements protruding from the base (Fig. 1, #50 [Note: referenced as “second resistant element” in Prior Art]), wherein at least a first part (Cass Annotated Fig. 1) of the plurality of first resistance elements are arranged in a first type configuration (Cass Annotated Fig. 1) and the first part of the plurality of first resistance elements have a first coefficient of friction with respect to a first contact surface (¶0045); and a plurality of second resistance elements protruding from the base (Fig. 1, #40 [Note: referenced as “first resistant element” in Prior Art), wherein at least a first part (Cass Annotated Fig. 1) of the plurality of second resistance elements are arranged in a second type configuration (Cass Annotated Fig. 1) and the first part of the plurality of second resistance elements have a second coefficient of friction with respect to the first contact surface (¶0045), wherein the second coefficient of friction is different from the first coefficient of friction (¶0045); wherein the outer surface of the base has a top portion (¶0031, Fig. 3 #24), a middle portion (Fig. 3 [unnumbered, shaded area of #20]), and a bottom portion (¶0031, Fig. 3 #26).

Borel teaches a shoe sole (Fig. 12, #2; ¶0053) with a plurality of first resistance elements (Fig. 12, # 46) and the plurality of second resistance elements (Fig. 12, #45) each have an equal height on at least the bottom portion of the outer surface (Fig. 12, #8 is the outer surface of the sole; Fig. 12 shows elements #45 ad #46 all having an equal height to one another).
Both Cass and Borel teach analogous inventions in the art of shoe soles Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Cass with the teachings of Borel so the plurality of first resistance elements and the plurality of second resistance elements would each have an equal height on at least the bottom portion of the outer surface of the base of the sole so that the sole would not feel awkward or uneven on the foot of the wearer as they stood on a flat surface.
Regarding Claim 15, the modified outsole for footwear of Cass discloses the outsole for footwear according to Claim 1, wherein the inner surface of the base comprises at least one hollow portion (Fig. 2 shows a hollow divot [unnumbered] on the inner surface of the base #14).
Regarding Claim 16, the modified outsole for footwear of Cass discloses the outsole for footwear according to Claim 1, wherein the first contact surface comprises an icy surface (¶0025, 0035, 0046, 0049), wherein the first coefficient of friction indicates an icy surface coefficient of friction associated with the first part of the first 
Regarding Claim 20, the modified outsole for footwear of Cass discloses the outsole for footwear according to Claim 1, wherein the first part of the first plurality of resistance elements is formed from a first material (Abstract), and wherein the first part of a second plurality of resistance elements is formed from a second material (Abstract), wherein the first material is different from the second material (Abstract, ¶0005, 0029).
Claims 2-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cass and Borel as applied to Claim 1 above, and further in view of Yang US 20130042504.
Regarding Claim 2, the modified outsole for footwear of Cass discloses the outsole for footwear according to Claim 1, wherein each of the plurality of first resistance elements is hexagonal (Fig. 1 shows resistance element #40 has six sides and is thus hexagonal).
Cass does not expressly disclose wherein each of the plurality of second resistance elements is triangular.
Yang teaches an anti-skid sole for footwear with each of a plurality of second resistance elements is triangular (Fig. 8, #21).
Both Cass (as modified by Borel) and Yang teach analogous inventions in the art of soles with increased traction. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Cass (as modified by Borel) with 
Regarding Claim 3, the modified outsole for footwear of Cass discloses all the limitations of claims 1-2 above, but does not expressly disclose wherein each of the plurality of second resistance elements is an isosceles triangle.
Yang teaches an anti-skid sole for footwear with each of a plurality of second resistance elements is an isosceles triangle (Fig. 8).
Cass (as modified by Borel and Yang) and Yang teach analogous inventions in the art of soles with increased traction. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Cass (as modified by Borel and Yang) with the teachings of Yang such that the sole would be capable of traction while still being capable of flexion on a myriad of surfaces.
Regarding Claim 4, the modified outsole for footwear of Cass discloses the outsole according to Claims 1-3, wherein the second type configuration formed by at least part of the plurality of second resistance elements is hexagonal (Fig. 1 shows #40 are hexagonal in shape).
Cass does not expressly disclose wherein the plurality of second resistance elements have the same size.
Yang teaches an anti-skid sole wherein the plurality of second resistance elements have the same size (Fig. 7).
Cass (as modified by Borel and Yang) and Yang teach analogous inventions in the art of soles with increased traction. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Cass (as modified by 
Regarding Claim 5, the modified outsole for footwear of Cass discloses the outsole according to claims 1-2, wherein each of the plurality of second resistance elements comprises a longitudinal gap segment (Cass Annotated Fig. 1) and a transverse gap segment (Cass Annotated Fig. 1).
Regarding Claim 6, the modified outsole for footwear of Cass discloses all the limitations of claims 1-2 above, but does not expressly disclose wherein the first type configuration formed by the first part of the plurality of first resistance elements is X-shaped.
Yang teaches an anti-skid sole with a first type configuration formed by the first part of the plurality of first resistance elements is X-shaped (Figs. 7-8).
Both Cass (as modified by Borel and Yang) and Yang teach analogous inventions in the art of soles with increased traction. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Cass (as modified by Borel and Yang) with the teachings of Yang such that the first resistance elements would be X-shapes to save money on material costs during manufacturing while still allowing the shoe to have proper traction.
Claims 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cass and Borel as applied to Claims 1 and 16 above, further in view of Buck US 20170238649.
Regarding Claim 17, the modified outsole for footwear of Cass discloses the outsole for footwear according to Claim 1 and 16, but does not expressly disclose wherein the first part of the first plurality of resistance elements has a third coefficient of friction associated with a second contact surface, and the first part of the second plurality of resistance elements has a fourth coefficient of friction associated with the second contact surface.
Buck teaches a shoe with traction elements (Abstract) with a first part of a first plurality of resistance elements (Fig. 9. #143; ¶0100) has a third coefficient of friction (¶0100) associated with a second contact surface (¶0100), and a first part of a second plurality of resistance elements (Fig. 10, #244, ¶0101) has a fourth coefficient of friction (¶0101) associated with the second contact surface (¶0101).
Both Cass (as modified by Borel) and Buck teach analogous inventions in the art of soles with increased traction. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Cass (as modified by Borel) with the teachings of Buck so that the first part of the first plurality of resistance elements would have a third coefficient of friction associated with a second contact surface so that the wearer could vary the type of sporting events they could perform in the shoe as the shoe would perform on multiple different terrains, and that the first part of the second plurality of resistance elements would have a fourth coefficient of friction associated with the second contact surface so that the should could perform on multiple different kinds of terrain in different kinds of weather, such as in sandstorms or in monsoons.
Regarding Claim 18, the modified outsole for footwear of Cass discloses the outsole according to claim 1, and 16-17, but does not expressly disclose herein the second contact surface comprises a wet surface, wherein the third coefficient of friction indicates a wet surface coefficient of friction associated with the first part of the first plurality of resistance elements, and the fourth coefficient of friction indicates a wet surface coefficient of friction associated with the first part of the second plurality of resistance elements, wherein the fourth coefficient of friction is higher than the third coefficient of friction. However, the coefficient of friction is a results effective variable with the results being a change in the composition and size of the resistant element itself. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the second contact surface comprise a wet surface, wherein the third coefficient of friction indicates a wet surface coefficient of friction associated with the first part of the first plurality of resistance elements, and the fourth coefficient of friction indicates a wet surface coefficient of friction associated with the first part of the second plurality of resistance elements, wherein the fourth coefficient of friction is higher than the third coefficient of friction, in order to give the resistance elements the proper surface traction on the wet surface, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

    PNG
    media_image1.png
    1123
    752
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments, filed March 07, 2022, with respect to the 35 USC 102 of Claims 1, 15-16, and 20 and 35 USC 103 of Claims 2-6 and 17-18 have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cox US 20040020080 teaches a shoe bottom with interspersed materials
Droege US 20090300945 teaches a sole with enhanced traction
Lawless US 20170042284 teaches a slip resistant shoe with triangular structures
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732